Evans, P. J.
A power company constructed over the land of another, with his consent, its transmission line. The wires were three in number, strung to poles at a height of 22 feet from the ground. The wires passed over a sweetgum tree, the top of which had been cut out to prevent contact of the wires with the tree. The wires were not insulated, and carried an electrical current of high voltage. The tree had sometimes been visited by children for the purpose of procuring the gum which exuded from cuts or abrasures on the tree, but the power company’s officials had no knowledge of this. A thirteen-year-old boy, unusually well grown for his age, though warned by his father some months previously of the dangerous character of the wires, climbed the tree in search of gum, came in contact with the wires, and was killed. Held, that in a suit for damages for the alleged wrongful death of the boy, the power company is not liable.

Judgment affirmed.


All the Justices concm, except Hill, J., not presiding.